708 N.W.2d 442 (2006)
Diane CAMERON and James Cameron, Co-Guardians of the Estate of Daniel Cameron, Plaintiffs-Appellants,
v.
AUTO CLUB INSURANCE ASSOCIATION, Defendant-Appellee.
Docket No. 127018, COA No. 248315.
Supreme Court of Michigan.
February 2, 2006.
On order of the Court, this case having been briefed and orally argued, we direct the parties and invite the amicus curiae to file supplemental briefs on the issue whether the provisions of ML 600.5851(1) apply to the "one year back rule" of MCL 500.3145(1). The supplemental brief of plaintiff-appellant shall be filed not later than March 2, 2006 and the brief of defendant-appellee not later than March 23, 2006. The Clerk is directed to place this case on the April, 2006 session calendar for oral argument on this issue limited to 15 minutes per side.